Fourth Court of Appeals
                                San Antonio, Texas
                                       July 25, 2018

                                   No. 04-18-00406-CR

                                Ryan Monroe JACKSON,
                                      Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 17-1657-CR-B
                         Honorable Gary L. Steel, Judge Presiding


                                      ORDER

      Appellant’s motion for leave to file a late docketing statement is GRANTED.




                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court